Appellant was convicted in the District Court of Jefferson County of selling intoxicating liquor, and his punishment fixed at one year in the penitentiary.
There are a number of counts in the indictment but the court submitted only the one charging a sale of intoxicating liquor. The State's testimony was direct and positive in support of the averment in this count. Bills of exception Nos. 1 and 4 are in question and answer form and under the mandate of Art. 846 C.C.P. and the uniform holdings of this court, will not be considered. Bills Nos. 5 and 6 are qualified by the learned trial judge by appending the stenographic report of the testimony relative to the matters complained of, and under the qualifications present no error.
Bills of exception Nos. 2, 3, and 7 set out a question that was asked of a witness named, and his answer and that same was objected to but each of said bills is entirely devoid of any recitation of the surrounding facts or anything in the record by which the error of the evidence might be known to this court. The authorities are entirely harmonious in holding that unless the error attempted to be presented in a bill of exceptions is made apparent from the recitals of the bills, the same will be held insufficient.
The court submitted in his charge only the offense of selling intoxicating liquor, which is also the offense described in one of the counts in the indictment. The verdict of the jury was responsive to the charge of the court. However, we observe that the judgment which is followed by the sentence adjudges the accused guilty of the offense of possessing for purposes of sale intoxicating liquor. The judgment of the trial court and also the sentence will be by us now reformed so as that same will adjudge appellant to be guilty of the offense of selling intoxicating liquor, and that the sentence will also be reformed so as to follow this judgment.
The evidence supporting the judgment, and there being no error apparent in the record, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.                          May 7, 1924.